                                                                   Case 8:19-bk-13584-TA        Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30       Desc
                                                                                                 Main Document    Page 1 of 12


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Reem J. Bello, State Bar No. 198840
                                                                    3 rbello@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    4 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    5 Facsimile      714-966-1002

                                                                    6 Proposed Attorneys for Debtor and Debtor in
                                                                      Possession, Coastal International Inc.
                                                                    7

                                                                    8                           UNITED STATES BANKRUPTCY COURT

                                                                    9                            CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                    SANTA ANA DIVISION

                                                                   11 In re                                         Case No. 8:19-bk-13584-TA
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 COASTAL INTERNATIONAL INC.,                   Chapter 11
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                 Debtor.                       NOTICE OF EX PARTE MOTION AND EX
                                                                                                                    PARTE MOTION FOR AN ORDER
                                                                   14                                               EXTENDING TIME WITHIN WHICH
                                                                                                                    DEBTOR MUST FILE SCHEDULES OF
                              Tel 714-966-1000




                                                                   15                                               ASSETS AND LIABILITIES AND
                                                                                                                    STATEMENT OF FINANCIAL AFFAIRS
                                                                   16                                               AND OTHER REQUIRED DOCUMENTS
                                                                                                                    AS LISTED IN THE COURT'S
                                                                   17                                               DEFICIENCY NOTICE PURSUANT TO
                                                                                                                    FEDERAL RULE OF BANKRUPTCY
                                                                   18                                               PROCEDURE 1007(c) AND LOCAL
                                                                                                                    BANKRUPTCY RULE 1007;
                                                                   19                                               MEMORANDUM OF POINTS AND
                                                                                                                    AUTHORITIES AND DECLARATION OF
                                                                   20                                               REEM J. BELLO IN SUPPORT THEREOF

                                                                   21                                               [No Hearing Unless Required]

                                                                   22

                                                                   23 TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY

                                                                   24 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL OTHER

                                                                   25 INTERESTED PARTIES:

                                                                   26           PLEASE TAKE NOTICE that Coastal International Inc., debtor and debtor-in-

                                                                   27 possession in the above-captioned cases (the “Debtor”), hereby moves (the “Motion”) ex

                                                                   28 parte for an order extending the time within which the Debtor must file its Schedules of
                                                                        1236605.1                                                               EX-PARTE MOTION
                                                                   Case 8:19-bk-13584-TA       Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30         Desc
                                                                                                Main Document    Page 2 of 12


                                                                    1 Assets and Liabilities (the “Schedules”), Statement of Financial Affairs (“SOFA”), and any

                                                                    2 other documents required to be filed pursuant to any Case Commencement Deficiency

                                                                    3 Notices or other similar notice issued by the Court (the “Deficiency Documents,” and

                                                                    4 together with the Schedules and the SOFA, the “Documents”) pursuant to Rule 1007(c) of

                                                                    5 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1007-1(b)

                                                                    6 of the Local Bankruptcy Rules (the “Local Rules”).

                                                                    7           The Motion is based on this Notice and Motion, the following Memorandum of

                                                                    8 Points and Authorities, and the Declaration of Reem J. Bello (the “Bello Declaration”).

                                                                    9           PLEASE TAKE FURTHER NOTICE that the Debtor requests that this Motion be

                                                                   10 considered on an ex-parte basis. The Documents are currently due on September 30,

                                                                   11 2019. By the Motion, the Debtor requests an extension of fourteen (14) days, through and
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 including October 14, 2019, to file the Documents. If the Debtor was to set this matter on
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 regular notice, the deadline for filing the Documents will have passed prior to the Court’s

                                                                   14 consideration of the relief requested by the Debtor. The Debtor would then either have to
                              Tel 714-966-1000




                                                                   15 file incomplete or insufficient Documents by September 30, 2019, or violate the

                                                                   16 Bankruptcy Rules and Local Rules by failing to file the Documents.

                                                                   17           Pursuant to Local Rules 1007-1(b) and 9013-1(p), the Court may grant the Motion

                                                                   18 without a hearing upon notice to certain parties-in-interest.

                                                                   19 Dated: September 30, 2019                     WEILAND GOLDEN GOODRICH LLP

                                                                   20

                                                                   21                                               By: /s/ Reem J. Bello
                                                                                                                        JEFFREY I. GOLDEN
                                                                   22                                                   REEM J. BELLO
                                                                                                                        Proposed Attorneys for Debtor and
                                                                   23                                                   Debtor-in-Possession

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1236605.1                                    2                           EX-PARTE MOTION
                                                                   Case 8:19-bk-13584-TA        Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30          Desc
                                                                                                 Main Document    Page 3 of 12


                                                                    1                       MEMORANDUM OF POINTS AND AUTHORITIES

                                                                    2 I.        INTRODUCTION

                                                                    3           The above-captioned Debtor in this chapter 11 case (the “Case”) is required to file

                                                                    4 complete and accurate Schedules, SOFA, and Deficiency Documents. The Debtor has

                                                                    5 been diligent in its efforts in this case including preparation and adjudication of several

                                                                    6 "first day" motions, responding to inquiries from creditor and interested parties and

                                                                    7 completion and filing of the 7-day package to the Office of the United States Trustee.

                                                                    8           As such, although the Debtor has made significant progress with respect towards

                                                                    9 completing the Documents, the Debtor requires a short extension of fourteen (14) days in

                                                                   10 addition to the fourteen (14) days allowed by the Bankruptcy Rules. The Debtor submits

                                                                   11 that this extension is reasonable and will allow them to file more accurate and complete
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 Documents, benefitting all parties-in-interest.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 II.       BACKGROUND

                                                                   14           A.    Bankruptcy Petitions
                              Tel 714-966-1000




                                                                   15           On September 15, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

                                                                   16 for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

                                                                   17 for the Central District of California (the “Court”). The Debtor continues to operate and

                                                                   18 manage its affairs as debtor and debtor-in-possession pursuant to sections 1107(a) and

                                                                   19 1108 of the Bankruptcy Code. No committee has yet been appointed or designated in the

                                                                   20 Case.

                                                                   21           B.    The Debtor Has Been Diligent in its Attempts to Complete the

                                                                   22                 Documents

                                                                   23           The Debtor has been diligently administering the Case for the benefit of their

                                                                   24 creditors since the filing just two weeks ago, including negotiating with their senior

                                                                   25 secured creditor regarding the use of cash collateral and obtaining approval of the use of

                                                                   26 cash collateral, obtaining approval from the Court to maintain certain of its bank accounts

                                                                   27 while it transitions the payment of valuable accounts receivables from their pre-petition

                                                                   28 bank accounts into its debtor-in-possession accounts, contacting insurance companies to
                                                                        1236605.1                                     3                            EX-PARTE MOTION
                                                                   Case 8:19-bk-13584-TA        Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30           Desc
                                                                                                 Main Document    Page 4 of 12


                                                                    1 ensure that the transition occurs immediately and efficiently, contacting their banks to

                                                                    2 close pre-petition accounts, preparing and submitting the 7-day packages to the Office of

                                                                    3 the United States Trustee (“OUST”), and preparing detailed schedules to be filed with the

                                                                    4 Court. In addition, the Debtor has sought and obtained an order authorizing Debtor's

                                                                    5 secured creditor, Transportation Alliance Bank Inc. dba TAB Bank ("TAB Bank"), to honor

                                                                    6 pre-petition payroll checks and other pre-petition checks on an interim basis.

                                                                    7           Despite the significant progress that has been made, in light of the issues

                                                                    8 reconciling it's books and records relating to honoring the pre-petition checks, the Debtor

                                                                    9 requires an extension of fourteen (14) days in addition to the fourteen (14) days allowed

                                                                   10 by the Bankruptcy Rules. The examination of the Debtor pursuant to 11 U.S.C. 341(a) is

                                                                   11 set for October 18, 2019 and all Documents will be filed prior to the meeting.The Debtor
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 submits that this extension is reasonable and will allow it to file more accurate and
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 complete Documents, benefitting all parties-in-interest.

                                                                   14 III.      REQUEST FOR EXTENSION OF TIME TO FILE THE REQUIRED DOCUMENTS
                              Tel 714-966-1000




                                                                   15           Section 521 of the Bankruptcy Code requires that the Debtor “file a list of creditors,

                                                                   16 and unless the court orders otherwise, a schedule of assets and liabilities, a schedule of

                                                                   17 current income and current expenditures, and a statement of the debtor’s financial

                                                                   18 affairs….” 11 U.S.C. § 521(a). Pursuant to Bankruptcy Rule 1007(c) and Local Rule

                                                                   19 1007-1, if no extension of time has been granted, the Debtor must file the Documents

                                                                   20 within fourteen (14) days from the date of the filing of their bankruptcy petitions. However,

                                                                   21 Bankruptcy Rule 1007(c) also provides that an extension of time for the filing of the

                                                                   22 Documents may be granted “on motion for cause shown and on notice to the United

                                                                   23 States Trustee . . . .” Fed. R. Bankr. P. 1007(c).

                                                                   24           The Debtor’s fourteen-day period expires on September 30, 2019. Reconciling the

                                                                   25 Debtor's bank accounts relating to all pre-petition transactions is information that needs to

                                                                   26 be included in the Documents. Given the foregoing, the Debtor requires a modest

                                                                   27 extension to during which the Debtor will continue to compile the balance of the

                                                                   28
                                                                        1236605.1                                      4                            EX-PARTE MOTION
                                                                   Case 8:19-bk-13584-TA        Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30          Desc
                                                                                                 Main Document    Page 5 of 12


                                                                    1 information for the Documents necessary to ensure that accurate and complete

                                                                    2 Documents will be filed.

                                                                    3           Pursuant to Bankruptcy Rule 1007(c) and Local Rule 1007-1(b), the Debtor

                                                                    4 requests an additional fourteen (14) calendar days, up to and including October 14, 2019,

                                                                    5 within which to file the Documents. Because the requested extension of time: (i) is

                                                                    6 reasonable, (ii) will allow the Debtor to file more accurate Documents, and (iii) will not

                                                                    7 prejudice creditors or the OUST, the Debtor believes that cause has been shown for the

                                                                    8 requested fourteen (14) day extension from the current September 30, 2019 deadline to

                                                                    9 October 14, 2019. The Debtor reserves the right to seek further extensions.

                                                                   10 IV.       CONCLUSION

                                                                   11           WHEREFORE, to facilitate the efficient administration of the Case, and allow the
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 Debtor adequate time to file complete and accurate Documents, the Debtor requests that
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 the Court enter an order granting the Debtor a fourteen (14) day extension from

                                                                   14 September 30, 2019 to October 14, 2019, to file the Documents.
                              Tel 714-966-1000




                                                                   15

                                                                   16 Dated: September 30, 2019                      WEILAND GOLDEN GOODRICH LLP

                                                                   17

                                                                   18                                                By: /s/ Reem J. Bello
                                                                                                                         JEFFREY I. GOLDEN
                                                                   19                                                    REEM J. BELLO
                                                                                                                         Proposed Attorneys for Debtor and
                                                                   20                                                    Debtor-in-Possession

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1236605.1                                    5                             EX-PARTE MOTION
                                                                   Case 8:19-bk-13584-TA        Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30           Desc
                                                                                                 Main Document    Page 6 of 12


                                                                    1                               DECLARATION OF REEM J. BELLO

                                                                    2

                                                                    3           I, Reem J. Bello, declare as follows:

                                                                    4           1.     I am an attorney duly licensed to practice in the courts of California and the

                                                                    5 Central District of California. I am a partner at the law offices of Weiland Golden Goodrich

                                                                    6 LLP (the “Firm”), proposed counsel for Coastal International, Inc., the debtor and debtor-

                                                                    7 in-possession in the above-captioned bankruptcy case (the “Debtor”). The following

                                                                    8 matters are true and correct and within my own personal knowledge and belief, and if

                                                                    9 called as a witness, I could and would competently testify thereto.

                                                                   10           2.     On September 15, 2018 (the “Petition Date”), the Debtor filed a voluntary

                                                                   11 petition for relief under chapter 11 of the Bankruptcy Code in the United States
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 Bankruptcy Court for the Central District of California (the “Court”). The Debtor continues
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 to operate and manage its affairs as debtor and debtor-in-possession pursuant to sections

                                                                   14 1107(a) and 1108 of the Bankruptcy Code. No committee has yet been appointed or
                              Tel 714-966-1000




                                                                   15 designated in the Case.

                                                                   16           3.     The Debtor has been diligently administering the Case for the benefit of their

                                                                   17 creditors since the filing just two weeks ago, including negotiating with their senior

                                                                   18 secured creditor regarding the use of cash collateral and obtaining approval of the use of

                                                                   19 cash collateral, obtaining approval from the Court to maintain certain of its bank accounts

                                                                   20 while it transitions the payment of valuable accounts receivables from their pre-petition

                                                                   21 bank accounts into its debtor-in-possession accounts, contacting insurance companies to

                                                                   22 ensure that the transition occurs immediately and efficiently, contacting their banks to

                                                                   23 close pre-petition accounts and secure monies for creditors, preparing and submitting the

                                                                   24 7-day packages to the Office of the United States Trustee (“OUST”), and preparing

                                                                   25 detailed schedules to be filed with the Court. In addition, the Debtor has sought and

                                                                   26 obtained an order authorizing Debtor's secured creditor, Transportation Alliance Bank Inc.

                                                                   27 dba TAB Bank ("TAB Bank") to honor pre-petition checks on an interim basis.

                                                                   28
                                                                        1236605.1                                       6                           EX-PARTE MOTION
                                                                   Case 8:19-bk-13584-TA        Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30              Desc
                                                                                                 Main Document    Page 7 of 12


                                                                   1            4.     Despite the significant progress that has been made, in light of the issues

                                                                   2 reconciling its books and records relating to honoring the pre-petition payroll checks, the

                                                                   3 Debtor requires an extension of fourteen (14) days in addition to the fourteen (14) days

                                                                   4 allowed by the Bankruptcy Rules. The examination of the Debtor pursuant to 11 U.S.C.

                                                                   5 341(a) is set for October 18, 2019 and all Documents will be filed prior to the meeting.

                                                                   6            5.     The Debtor submits that this extension is reasonable and will allow it to file

                                                                   7 more accurate and complete Documents, benefitting all parties-in-interest.

                                                                   8            I declare under penalty of perjury that the foregoing is true and correct.

                                                                   9            Executed on this 30th day of September, 2019, at Costa Mesa, California.

                                                                   10

                                                                   11                                                      /s/ REEM J. BELLO
                                                                                                                                         Reem J. Bello
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1236605.1                                      7                             EX-PARTE MOTION
            Case 8:19-bk-13584-TA                  Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30                                     Desc
                                                    Main Document    Page 8 of 12




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  650 Town Center Drive, Suite 600, Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): NOTICE OF EX PARTE MOTION AND EX PARTE
MOTION FOR AN ORDER EXTENDING TIME WITHIN WHICH DEBTOR MUST FILE SCHEDULES OF ASSETS AND
LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS AND OTHER REQUIRED DOCUMENTS AS LISTED IN THE
COURT’S DEFICIENCY NOTICE PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 1007C AND
LOCAL BANKRUPTCY RULE 1007; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF REEM
J. BELLO IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
September 30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                                  X Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 30, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                  X Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 30, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

The Honorable Theodor C. Albert, 411 W. 4th Street, 5th Floor, Santa Ana, CA 92701



                                                                                      Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



      September 30, 2019                           Kelly Adele
            Date                                  Printed Name                                                         Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
0.0
Case 8:19-bk-13584-TA           Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30   Desc
                                 Main Document    Page 9 of 12


                                          SERVICE LIST


Office of the United States Trustee
Attn: Nancy Goldenberg
411 W. Fourth Street, Suite 7160
Santa Ana, CA 92701

Global Experience Specialist
c/o David Emerzian
Mccormick, Barstow, Sheppard, Wayte
7647 N. Fresno Street
Fresno, CA 93720

AmTrust North America
Attn: Accounts Receivable
800 Superior Ave. E
21st Floor
Cleveland, OH 44114

American Express Corp. Svcs.
Attn: US Payment FL
1801 NW 66th Ave
Suite 103A
Fort Lauderdale, FL 33313

Anthem Blue Cross
PO Box 51011
Los Angeles, CA 90051‐5311

Boone, Mike
4065 Lavergne
Antioch, TN 37013

Chicago Regional Council of Carpenters
12 East Erie Street
Chicago, IL 60611‐2796

Cowperthwait, Shelley
6802 Bayberry Creek
Las Vegas, NV 89130
Case 8:19-bk-13584-TA             Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30   Desc
                                  Main Document    Page 10 of 12




Gorman, Michael
11 Jeffrey Lane
Hightstown, NJ 08520

Johnson, Amy
543 Wisteria Way
San Rafael, CA 94903

Laborers Trust Fund for Northern CA
PO Box 882913
San Francisco, CA 94188‐2913

Lopez, Jesus
4585 San Juan Avenue
Fremont, CA 94536

Northern California Carpenters Fund
PO Box 882134
San Francisco, CA 94188‐2134

Randall, Dee
38 Red Hill Circle
Belvedere Tiburon, CA 94920

Shell Fleet Plus‐ WEX BANK
PO Box 4337
Carol Stream, IL 60197‐4337

Sign Pictorial Display Industry Allied
PO Box 45186
San Francisco, CA 94145

Spangler, Kathleen
554 16th Avenue
San Francisco, CA 94118

Teamsters Local 631 Security Fund
PO Box 844552
Los Angeles, CA 90084‐4552

Trust Fund Office Local Union 831 STD
PO Box 513435
Los Angeles, CA 90051‐3435
Case 8:19-bk-13584-TA            Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30   Desc
                                 Main Document    Page 11 of 12




Western Conference of Teamsters
2323 Eastlake Avenue East
Seattle, WA 98102‐3393

Willwork Global Event Services
23 Norfolk Avenue
Suite A
South Easton, MA 02375
       Case 8:19-bk-13584-TA       Doc 52 Filed 09/30/19 Entered 09/30/19 14:08:30             Desc
                                   Main Document    Page 12 of 12


Electronic Mail Notice List
Reem J Bello rbello@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Nancy S Goldenberg nancy.goldenberg@usdoj.gov
Alan Craig Hochheiser ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com
Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
Elan S Levey elan.levey@usdoj.gov, louisa.lin@usdoj.gov
William McCormick Bill.McCormick@ag.tn.gov
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
